Exhibit 10.3

SECOND AMENDMENT

OF

APOGEE ENTERPRISES, INC.

DEFERRED INCENTIVE COMPENSATION PLAN

(2005 Restatement)

The “APOGEE ENTERPRISES, INC. DEFERRED INCENTIVE COMPENSATION PLAN” as adopted
by APOGEE ENTERPRISES, INC., a Minnesota corporation, and first effective
February 27, 1986, and as amended and restated in a document entitled “Apogee
Enterprises, Inc. Deferred Incentive Compensation Plan (2005 Restatement)”
effective January 1, 2005 and as amended by a prior amendment is hereby further
amended in the following respects:

1. EARNINGS ON THE ACCOUNT. Effective December 31, 2009 for elections made by
the Participant for Plan Years beginning on or after January 1, 2010,
Section 3.2 of the Plan Statement is amended to read in full as follows:

3.2. Earnings on the Account. The balance of each Participant’s Deferred
Compensation Account shall be credited as a book entry with interest, compounded
quarter-annually, on the last day of each quarter of each Fiscal Year, or
pro-rata for such lesser period as may occur in the event that the Deferred
Compensation Account is credited with deferred compensation or reduced by a
distribution from the Deferred Compensation Account on a day other than the last
day of a Fiscal Year quarter. The applicable interest rate in any Fiscal Year
shall be determined as of the beginning of each Fiscal Year and shall be the
monthly average yield for the last calendar month of the prior Fiscal Year on
United States Treasury securities adjusted to a constant maturity of ten
(10) years, as calculated and published by the Federal Reserve Board, or, if the
Federal Reserve Board discontinues its publication of such yields, as calculated
by such other source, based upon comparable information, as the Committee may
select.

2. SAVINGS CLAUSE. Save and except as herein expressly amended, the Plan
Statement shall continue in full force and effect.

 

February 27, 2009   APOGEE ENTERPRISES, INC.   By  

/s/ Russell Huffer

    Its Chairman and Chief Executive Officer